Citation Nr: 9916824	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-46 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from August 1975 to 
October 1979.

This appeal arises from a rating decision issued in August 
1994 by the Department of Veteran's Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied service 
connection for degenerative joint disease of the left hip.  
The veteran's claim was previously before the Board in 
December 1996, at which time it was remanded to the RO for 
additional development.  The RO has completed this 
development to the extent possible, and the claim has been 
returned to the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence of record that 
establishes a causal nexus between degenerative joint disease 
of the left hip and the veteran's naval service.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for degenerative joint 
disease of the left hip.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
degenerative joint disease of the left hip.  VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in the active military, naval, or air service."  
38 U.S.C.A. § 1131 (West 1991).  The law also provides that 
service connection may be granted for any disease or injury 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (1998).  In 
addition, service connection may be granted for a disorder 
such as arthritis or degenerative joint disease with a 
showing that the disorder was manifested to a degree of 10 
percent within one year of separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service medical records indicate that the veteran was 
involved in an automobile accident in February 1978, and 
stated that he had fallen down "stairs" aboard a ship to 
which he was assigned as a crewmember in September 1978.  He 
continued to suffer from low back pain following these 
occurrences, and was evaluated by a Navy medical board for 
the first time in October 1978.  The board diagnosed chronic 
mechanical low back syndrome, and recommended a period of 
limited duty to determine whether the condition would 
resolve.  However, the back pain persisted, and in April 
1979, a second medical board diagnosed chronic low back pain 
and recommended a further six months of limited duty.  In 
August 1979, a third medical board diagnosed chronic 
mechanical low back pain, resistant to therapy, and 
recommended separation from active duty.  This recommendation 
was approved, and in September 1979, the veteran was given a 
separation physical which included a "Report of Medical 
History" completed by the veteran and a clinical 
examination.  On the history, the veteran indicated that he 
had been treated at the Philadelphia Naval Hospital for lower 
back pain, but did not note any hip complaints.  The 
examining physician noted the veteran's chronic back pain, 
secondary to trauma, but no defects relative to the left hip.  
X-ray examinations of the veteran's lumbar region taken 
during active duty were considered to be within normal 
limits.  There is no record of any in-service X-ray 
examination of the veteran's hips.

In June 1994, the veteran filed his claim for service 
connection for degenerative joint disease of the left hip.  
In that application, the veteran claimed he was treated for 
this disability while on active duty, and also at the VA 
Medical Center (VAMC) North Chicago, Illinois, in 1980-1981, 
and VAMC St. Paul (Minneapolis), Minnesota, in 1994.  The 
veteran was examined at VAMC Minneapolis, Minnesota, in 
August 1994 and diagnosed as having "degenerative joint 
disease status post acetabular fracture" based on 
contemporaneous x-rays, an MRI, a CT scan, an objective 
physical examination including range of motion measurements, 
and the patient's subjective indications of pain and 
discomfort.  The examiner did not express any opinion as to 
the etiology of the degenerative joint disease of the 
veteran's left hip, or the acetabular fracture that was 
identified as precipitating this condition.

Medical records from the Minneapolis VAMC from November 1992 
through the date of the claim document regular for back and 
leg pain, but likewise express no opinion as to the origin of 
the veteran's hip condition.  During its initial 
investigation of the claim, the RO sent two requests to VAMC 
North Chicago for treatment records "from 1/1/80 to 1/1/82 
for a right [sic] hip condition."  In April 1996, VAMC North 
Chicago responded to the request by memorandum, stating:

These records have gone to the records 
storage center.  We had tried to retrieve 
them and have not had any luck in 
locating them.  It always comes back that 
they do not have them.  Sorry but it 
looks like we will not be able to provide 
you the information.

In its December 1996 remand, the Board determined that 
further development of the record was required as a result of 
the possible confusion over which hip had been treated at 
North Chicago, and the uncertainty over whether that VAMC had 
fully complied with its duty to attempt to obtain the VA 
medical records.  The Board noted that these records could be 
particularly critical in establishing whether treatment of 
his left hip during the year following his discharge 
warranted presumptive service connection of a left hip 
condition under 38 C.F.R. § 3.309(a) (assuming the records 
did not disclose an intercurrent cause for the veteran's 
condition).  In addition, the December 1996 remand directed 
that the veteran be examined at a VA medical facility, and 
requested that the examiner express an opinion as to the 
etiology of the veteran's left hip condition.

The RO attempted to contact the veteran upon receiving the 
Board's remand, both to ascertain whether he had received 
additional treatment for his hip, and to attempt to schedule 
an examination.  However, the U.S. Postal Service returned 
mail sent by the RO to the veteran's address of record in 
VA's files, and no correct new address could be established 
through contact with the veteran's representative and 
diligent review of VA records and other potential sources.  
"In the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is only where a 
file discloses other possible and plausible addresses that an 
attempt should be made to locate him at the alternate known 
address before finding abandonment of a previously 
adjudicated benefit."  Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  Accordingly, the Board finds that the RO has 
satisfied any obligation imposed by its December 1996 remand 
which required contact with the veteran.

In addition, in January 1997, the RO again contacted the 
North Chicago VAMC and requested that they attempt to locate 
the veteran's treatment records, noting the potential 
importance of these records adjudicating the veteran's claim.  
However, later that month, the Chief of the North Chicago 
VAMC's Health Management Information Section again reported 
that attempts to retrieve the records from the Federal record 
storage center had been unsuccessful.  In cases where U.S. 
Government records are inexplicably unavailable, or presumed 
destroyed while in federal possession, there is a heightened 
obligation to explain findings and to carefully consider the 
provisions of 38 U.S.C.A. § 5107(b).  Cf. O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).  Accordingly, the 
Board has taken care, infra, to provide a detailed rationale 
for its decision, including its determination that the 
benefit of the doubt rule does not apply.  No further action 
is required by the RO to comply with the terms of its 
December 1996 remand.  Id., 38 U.S.C.A. § 7104(a). 

In making a claim for service connection the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  For a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service disease or injury and the current disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  For disorders subject to presumptive service 
connection, the nexus requirement may be satisfied by 
evidence of manifestation of the disease to the required 
extent within the prescribed time period, if any.  See Traut 
v. Brown, 6 Vet.App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet.App. 36, 43 (1993).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Id.; Savage 
v. Gober, 10 Vet.App. 488, 495-497 (1997).

After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed degenerative joint disease of 
the left hip, or the underlying acetabular fracture, are 
related to or otherwise had their origin during the veteran's 
period of active military service.  The service medical 
evidence does not show any indication of an acetabular 
fracture during active duty, or any suggestion of 
degenerative or traumatic left hip arthritis.  Likewise, the 
available post-service VA treatment and examination records 
express no opinion suggesting a nexus or relationship between 
these conditions and the veteran's active naval service.  

It is the veteran's contention that his hip condition is 
related to the fall from a ladder which occurred aboard ship 
in September 1978.  However, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); Fluker v. Brown, 5 
Vet.App. 296, 299 (1993); Moray v. Brown, 5 Vet.App. 211, 214 
(1993); Cox v. Brown, 5 Vet.App. 93, 95 (1993); Grottveit v. 
Brown, 5 Vet.App. 91, 92-93 (1993); Clarkson v. Brown, 4 
Vet.App. 565, 567 (1993).  It is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), and, since he has no medical expertise, the 
lay opinion of the veteran does not provide a basis upon 
which to make any finding as to the origin or development of 
his condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  In the absence of competent supporting medical 
evidence, the veteran's claim of entitlement to service 
connection for degenerative joint disease of the left hip is 
not well grounded and must be denied on that basis.

The Board finds no basis for application of the evidentiary 
equipoise rule, which mandates that where the evidence is 
balanced and a reasonable doubt exists as to a material 
issue, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).  A reasonable 
doubt is a substantial doubt, within the range of 
probability, and not intended to be a means for reconciling 
conflicting or contradictory evidence.  Id.  Where there are 
"two permissible views" of the evidence of record, the 
benefit of the doubt requirement does not preclude the Board 
from making a "properly supported and reasoned" decision 
that a fair preponderance of the evidence weighs against the 
veteran's claim.  Id., at 58.  In the veteran's case, there 
is no medical evidence of record that supports the veteran's 
claim that his left hip degenerative arthritis is related to 
his active naval service.  

The inability to obtain VA treatment records reportedly dated 
in early 1980 to 1982 from the Chicago Federal records center 
is unfortunate.  However, the absence of these records does 
not constitute medical evidence either to prove or well-
ground the veteran's claim that he was treated for a left hip 
disability shortly after his medical discharge from the U.S. 
Navy in October 1979.  The Board would also observe that 
while the veteran reported on his application for benefits 
that he received treatment for his left hip during service 
and from the VA shortly following his separation from 
service, service medical records do not disclose any 
treatment for the veteran's left hip during service.  

As for the VA treatment, while the veteran reported on his 
application for benefits that he had received treatment for 
his left hip in 1980 to 1981, in his Substantive Appeal the 
veteran contradicted that statement by stating, "Following 
my military service, I always thought it was a deep bruise 
and I did not seek any medical care or treatment."  He went 
on to relate that he sought treatment for his hip in 1992 and 
it was his understanding that the x-rays would confirm an old 
injury.  Suffice it to note that the x-rays reported no such 
findings.  Nevertheless, the veteran was to have been 
afforded a VA examination in an attempt to ascertain the 
etiology of his left hip disorder, but the veteran failed to 
report for the examination.  Under the facts and 
circumstances of this case the Board has little choice but to 
base a decision on the available evidence, and deny the claim 
as not well grounded.  


ORDER

Evidence of a well-grounded claim having not been presented, 
service connection for degenerative joint disease of the left 
hip is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

